Title: Abigail Adams to Elizabeth Smith Shaw, 11 January 1785
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My Dear Sister
      Auteuil January 11 1785
     
     I was doubly rejoiced to receive a Letter from you not only on account of the pleasure which I usually enjoy from your pen: but because it informd me of your recovery from a dangerous illness. In a Letter which I wrote you the latter part of December, I have given you a long lesson respecting your Health: which altho it might savor something of the Quack, and a little of the Authority of Eldership, Spoke not my Heart, if it manifested not the tender solicitude of a Sister anxious for the Health of one deservedly Dear to her. I must therefore repeat to you; not to encumber your family beyond your Strength. A life of ease, and gentle excercise, is absolutly requisite for you: a tranquil State of mind, which has much to hope and nothing to fear. A different Situation would remove you, much sooner than Your Friends wish, to a state greatly Superiour to that which you now possess. I own myself so selfish that tho I doubt not of your qualifications for it, I hope to see you remain many years subject to the incident infirmities of Mortality, and like your fellow Mortals grow Grey and wrinkled here, before you Bloom afresh in the regions of immortality. I am not a little rejoiced that my Letters proved so benificial to you as you describe, and that I was capable of serving you, tho so far removed from you. A sudden exhilaration of the spirits, has proved of vast service in many disorders. I have experienced the benifit myself. Your family narrative afforded me pleasure because it related those calamities which were happily past, and displayd a more pleasing picture.
     I am rejoiced to find that my Sons have been bless’d with so large a share of health since my absence, if they are wise they will improve the rigor of their early Days, and the Bloom of their Health in acquiring such a fund of learning, and knowledge, as may render them usefull to themselves, and benificial to Society, the great purpose for which they were sent into the World. That knowledge which is obtaind in early Life becomes every day more usefull, as it is commonly that which is best retaind. To be Good, and do Good, is the whole Duty of Man, comprized in a few words; but what a capacious Field does it open to our view? And how many Characters may grow from this root, whose usefull branches may shade the oppressd; May comfort the dejected: may heal the wounded: may cure the sick, may defend the invaded; may enrich the poor. In short those who possess the disposition will never want employment.
     How justly did you describe my Ideas; when you said “a parents thoughts flew quick.” Mine, I own, had outstriped that passage; I would not, that a son of mine, should form any sentiments with respect to any female, but those of due decorum, and a general complasance, which every Youth acquainted with good manners, and civility will practise towards them, untill years have matured their judgment, and learning has made them wise. I would; that they should have no passion but for Science, and no mistress but Literature: “so shall discretion preserve them and understanding keep them. If they incline their ears to wisdom and apply their Hearts to understanding.”
     The age of the Young Lady relieved me from some anxiety, especially as I have since heard that she has much older admirers. Charles’s disposition, and sensibility will render him more liable to female attachments, than the Young Hercules who sits beside me, and who like many other Youths pretends to brave the danger which has never assaild him; but who in time, like that Hero, may find an Omphalia to bring him to the distaff, but who, at present is much better occupied with his Horace and Tacitus.
     I thank you for all your kind Maternal care towards my sons. I hope they will be both sensible of it; and gratefull for it, and that both their uncles and your advice to them will not fail to have a due influence upon their conduct.
     I suppose every Letter I write; you will expect that I should give you some account of the amusements I have; and the curiosities I see; there are enough of each in Paris to employ my pen. But of the amusements, the theaters are those only which have yet occupied me; the description of which I must reserve for my Young correspondents. As there are a variety of cuorisities I shall endeavour to adapt the account of them to the different tastes of my Friends; I am going this afternoon to visit the Enfans trouvés, which at my return I will recount to you because I know your Benevolence will lead you to rejoice in an institution calculated to save from Death and wretchedness, those helpless Indigent Beings brought into existance by criminality; and owned by no one.
     I have returned from my visit to the Hopital des enfans-Trouves, and truly it is a painfull pleasing sight. This House was built in the Reign of Louis 14th. in the year 1747. It was built by a decree of the king and is under the direction of Eight administrators, and is Superintended by Nuns, or charity sisters as they are call’d. We were shewn into a Room Large and airy which containd about a hundred cribs, cradles they call them, but they are more properly cribs, as they are fixd all round the room and are not moveable. Through the middle of the appartment are two more rows the length of the Room, which was I am almost tempted to say the cleanest I have seen in France. Every bed was white linnen, and every child in them appeard neat, and with cloathing that lookd comfortable. I observed too; the large quantitys of necessary linnen which hung at fires in the different rooms, which like every thing else which I saw here; was very white and clean. The rooms too were sweet, which was an other proof of the attention of the Nurses. There were numbers in the Arms; great numbers a sleep; and several crying, which you will easily credit, when I tell you; that this is but the Eleventh day of the Month, and the Charity sister who appeard an intellegent well bred woman informd us; that two hundred had been brought in since the year commenced. Whilst I stood talking with her there was one brought in which appeard to be 3 months old. They generally receive at this House Six thousand a year, (there is an other House of the same kind.) Last year she told us that five thousand five hundred were lodged there, and that House had sent into the provinces 15 thousand which were now at nurse: they keep them out untill they are 5 years old. Children are received here at any hour of the Day, or Night, in the day they are brought in at the door, and in the Night the Nuns watch to receive them. There are certain parts of Paris which are appropriated to this purpose, and small Boxes which may be drawn out from under a cover; in which the child is deposited, and the person who finds it Carries it to this House; where they are received without any further form or declaration from the Commissary of the quarter than naming the place the Day and Hour when the child was found. The person is not obliged to relate any other circumstance. They have always four wet nurses in each appartment for the youngest and weakest of the children: but as fast as they can provide accommodations for them in the Country, they are sent there: where the Air is purer and better than in Paris. The Governess told us that about a third of them died, notwithstanding all their care and attention, that they were sometimes so chill’d with the cold; and so poorly clad that they could not bring them to any warmth, or even make them swallow.
     
     
      “Where can they hope for pity, peace or rest
      Who move no softness in a parents Breast.”
     
     The Hôpital de la pitié which joins upon this is the place where they are received when they return from the Country. There they are taught to read and write, the Boys to knit, and the Girls to sew and make lace. When they have made their first communion which is from 10 to 12 years of age they are put to trades. They have a church which belongs to the Hospitals, but I had not time to see it. Whilst we approve the Charatable disposition, and applaud the wise institution which alleviates the fate of helpless innocence; can we draw a veil over the Guilty Cause, or refrain from comparing a Country grown old in Debauchery and lewdeness with the wise Laws and institutions of one wherein Mariage is considerd as holy and honourable, wherein industry and sobriety; enables parents to rear a numerous ofspring, and where the Laws provide a resource for illegitimecy by obliging the parents to a maintenance; and if not to be obtaind there, they become the charge of the town or parish where they are born: but how few the instances of their being totally abandoned by their parents? Whereas I have been credibly informd that one half the Children anually born in that immense City of Paris, are enfans trouvés.
     Present my Regards to Mr. Shaw, to whom I will write if I have time. Pray has Mr. Allen carried home his Lady yet?!
     I believe Mr. Thaxter has forgotton that I was formerly a correspondent of his, but I design soon to remind him of it. I hear of his success with pleasure; you will not fail to remember me to your Venerable Neighbour at the foot of the Hill, and all her Worthy family. I feel for the sore calimity of Mrs. White: by how many instances are we taught, not to place our affections too firmly upon earthly objects. How doatingly fond was this good Lady of her children, and she had reason to be fond, for they were both amiable and good. To Judge Sergant and family present my Regards. Honest, Modest Mr. Flint shall not be forgotten by me. The air of Haverhill Hill is too keen for him, he should live below it. Mr. Adams by me, presents his affectionate Regards to Mr. Shaw and my worthy Sister, to whom I tender the compliments of the New Year. May this and many succeeding ones find her happy is the ardent wish of her affectionate Sister
     
      Abigail Adams
     
     
      Will my sister accept a peice of sattin for a peticoat, which if I can smuggle into England in the form of a large Letter; will I hope go safe to her hand. There is a trunk of Cloaths sent from the Hague for the Children which you will be so good as to let me know when they arrive. Whatever is out grown you will dispose of as you think best and if there is any thing which will serve Mrs. West, who prehaps may be more needy than some others, you will be so good as to give them to her but dont mention my name, as they are all at your disposal.
     
    